Exhibit AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT AMENDMENT NO.1, dated as of February 29, 2008 (this“Amendment”), to that certain Asset Purchase Agreement, dated as of February 1, 2008 (the“PurchaseAgreement”), by and among TEPPCO Marine Services, LLC, a Delaware limited liability company (“Buyer”), TEPPCO Partners, L.P., a Delaware limited partnership (the“Partnership”), Cenac Towing Co.,Inc., a Louisiana corporation (“Cenac Towing”), Cenac Offshore, L.L.C., a Louisiana limited liability company (together with Cenac Towing, the “Sellers”), and Mr. Arlen B. Cenac, Jr., a resident of Houma, Louisiana and the sole owner of all the stock and equity interests of the Sellers (the “Stockholder” and, together with the Sellers, the “SellerParties”). RECITALS WHEREAS, on February 1, 2008, Buyer purchased the Purchased Assets from the Seller Parties upon the terms and subject to the conditions set forth in the Purchase Agreement for the Purchase Price set forth therein; WHEREAS, the Purchase Agreement contains a covenant against competition by the Seller Parties in favor of Buyer, which is subject to an exception (the“NoncompeteException”) relating to the Stockholder’s equity ownership in Horizon Maritime, L.L.C., a Louisiana limited liability company (“Horizon”); WHEREAS, Buyer, Horizon, the Stockholder and the other members of Horizon have executed an Asset Purchase Agreement, of date even herewith, providing for the purchase of substantially all of the business operations and assets of Horizon, as described and upon the terms and subject to the conditions and exceptions set forth therein; and WHEREAS, Buyer and the Seller Parties wish to amend the Purchase Agreement as provided herein in order, among other things, to eliminate the Noncompete Exception; NOW, THEREFORE, in consideration of the premises, the mutual agreements hereinafter contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that, effective as of the date of this Amendment, the Purchase Agreement shall be amended as follows: ARTICLE I DEFINITIONS 1.Definitions.Unless otherwise defined herein, capitalized terms used in this Amendment shall have the respective meaning ascribed to such terms in the Purchase Agreement. ARTICLE II AMENDMENTS TO THE PURCHASE AGREEMENT 1.Amendment to Article V of the Purchase Agreement.Section 5.6(a)(i) of the Purchase
